Exhibit 10.1 Execution Copy AMENDMENT NO. 1 TO SUBORDINATION AND INTERCREDITOR AGREEMENT This Amendment No. 1 to Subordination and Intercreditor Agreement (“ Amendment No. 1 ”), dated as of April 24, 2014, is entered into by and among PENN NATIONAL GAMING, INC., a Pennsylvania corporation (the “ Senior Lender ”), LAKES JAMUL DEVELOPMENT, LLC, a Minnesota limited liability company (and together with its Affiliates, the “ Subordinate Lender ”), and JAMUL INDIAN VILLAGE, a federally recognized Indian tribe (and together with any Affiliates, the “ Borrower ”). RECITALS WHEREAS, the Senior Lender and Subordinate Lender and Borrower have entered into that certain Subordination and Intercreditor Agreement dated as of August, 29, 2012 (the “ Subordination Agreement ”) whereby the Subordinate Lender has agreed to, among other things, subordinate its liens and security interest in the Collateral securing the Subordinate Loan to the liens and security interest of the Senior Lender in the Collateral securing the Senior Loan. WHEREAS, the Borrower has requested, and the Senior Lender and Subordinate Lender are willing to agree to amend the Subordination Agreement to permit any lender or noteholder that provides Refinancing Indebtedness (defined below) to benefit from the Subordination Agreement as an Additional Senior Lender having all of the rights and obligations of a Senior Lender under the Subordination Agreement, on the terms and conditions set forth herein; and WHEREAS, the Borrower, Senior Lender and Subordinate Lender wish to amend certain other provisions of the Subordination Agreement governing the payment of the Subordinate Loan. Now, Therefore, in consideration of the foregoing, the mutual agreements and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
